DETAILED ACTION
Election/Restrictions
1.	This application caniains claims directed to the following patentably clistinct SPECIES:
Species A: embodiment is drawn to coextruding a first polymeric material and a second polymeric material to form a coextruded polymeric material…wherein the cooling of the coextruded polymeric material followingcoextrusion results in the longitudinal length of the coextruded film havingcurvature in the shape of an arc about the longitudinal width;wherein the arc has a concave side and a convex side; and,wherein the shape of the arc about the longitudinal width is induced bycooperation between the first polymeric material and second polymeric materialupon contraction of the first polymeric material; and apparently drawn to claims 1-4.
Species B: embodiment is drawn to providing a second polymeric material having a first surface and a second surface; extruding the first polymeric material onto the first surface of the second polymeric material to form a coextruded polymeric… wherein the cooling of the coextruded polymeric material followingextrusion of the first polymeric material results in the longitudinal length of thefilm having curvature in the shape of an arc about the longitudinal width.wherein the arc has a concave side and a convex side; and,wherein the shape of the arc about the longitudinal width is induced bycooperation between the first polymeric material and second polymeric materialupon contraction of the first polymeric material. , and apparently drawn to claims 5-8.
The species are subsiantially dissimilar and structurally different for assisting in breathing or avoiding snoring.  The nasal dilator has the following distinct embodiments: a composite base element has at least two distinct regions; a coextruded composite element has at least two materials.
The species are independent or distinct because claims to the different speciesrecite the mutually exclusive characieristics of such species. in addition, thesespecies are not obvious variants cf each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect 4 single disclosed species forprosecution on the mers to which the claims shall be restricted i no generic claimis finally held to be allowable. Currently, claim 1 appears lo be generic.
There is an examination and search burcien for these pateniably distinct speciesdue io their mutually exclusive characteristics. The species require a different field ofsearch (e.9., searching diferent classes/subclasses or electronic resources, oremploying different search queries): and/or the prior art applicable to one specieswould not ikely be applicable to another species; and/or the species are ikely fo raisedifferent non-prior art issues under 35 U.S.C. 107 and/or 35 U.S.C. 772, first paragraph.

The election of the species may be made with or wilhoul traverse. To preserve anoht to petition, the slection must be made with traverse. If the reply does notdistinctly and speciicaily point oul supposed errors in the election of speciesrequirement, the election shall be treated as an election wilhoul traverse. Traversalmust be presented af the time of election in order to be considered timely. Failure foumely traverse the requirement will result in the loss of right to petHion under 37 CFR1.144. f claims are added after the election, agplicani must indicate which of theseclaims are readable on the elected species.
should applicant traverse on the ground that the species are not patentablydistinct, applicant should submit evidence ar identily such eviderice now ofrecord showing the species fo be obvious variants or clearly adimit on the recard thatthis is the case. In either instance, if ine examiner finds one of the species unpatentableover the priar arl, the evidence or admission may te used in a rejection under 35 U.S.C.1O3(3} of the other species.
Upon the allowance of a generic claim, applicant wil be entitled to considerationof claims to additional species which depend from or otherwise require all theimitations of an allowable generic claim as provided by 37 CFR 1.141.
2. Applicant is reminded that upon the cancellahon of claims to 4 no-elected invention,the inventorshuip must be amended in cornpllance with 37 CFR 1.48(b) if one or more ofthe currently named inventors is no longer an inventor of al least one ciaim remaining inihe application. Any amendment of inventorshig musi be accompanied by a requestunder 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17 ().
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771